Title: To Alexander Hamilton from James McHenry, 12 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department November 12. 1799
          
          I enclose you a Warrant of appointment for Josiah Wright as a cadet in the eleventh regiment of Infantry which you will be pleased to have forwarded. The date has been filled up agreeably to the time mentioned in your letter—
          There are several letters from you before me on the subject of Cadets, and which have not been acted on owing to want of information when the services of the several Gentlemen have commenced. If you will forward me the dates the Warrants shall be made out without delay.
          I am with the greatest respect Your obedient Servant
          
            James McHenry
          
          Major General Hamilton
        